UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 (Amendment No.       )* Las Vegas Gaming, Inc. (Name of Issuer) Common Stock Series A (Title of Class of Securities) 517674-10-7 (CUSIP Number) January 29, 2009 (Date of Event which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: o Rule 13d-1(b) x Rule 13d-1(c) o Rule 13d-1(d) * The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see theNotes). CUSIP No. 517674-10-7 1. Names of Reporting Persons. Jay Zidell 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) x (b) o 3. SEC Use Only 4. Citizenship or Place of Organization USA 5. Sole Voting Power Number of 0 Shares Beneficially 6. Shared Voting Power Owned by 892,156 Each Reporting 7. Sole Dispositive Power Person With 0 8. Shared Dispositive Power 892,156 9. Aggregate Amount Beneficially Owned by Each Reporting Person 892,156 10. Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) o 11. Percent of Class Represented by Amount in Row (9) 5.91% 12. Type of Reporting Person (See Instructions) IN 2 CUSIP No. 517674-10-7 1. Names of Reporting Persons. Triangle Holdings LLC 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) x (b) o 3. SEC Use Only 4. Citizenship or Place of Organization Oregon 5. Sole Voting Power Number of 0 Shares Beneficially 6. Shared Voting Power Owned by 781,045 Each Reporting 7. Sole Dispositive Power Person With 0 8. Shared Dispositive Power 781,045 9. Aggregate Amount Beneficially Owned by Each Reporting Person 781,045 10. Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) o 11. Percent of Class Represented by Amount in Row (9) 5.17% 12. Type of Reporting Person (See Instructions) OO 3 CUSIP No. 517674-10-7 1. Names of Reporting Persons. Triangle Holdings VI LLC 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) x (b) o 3. SEC Use Only 4. Citizenship or Place of Organization Oregon 5. Sole Voting Power Number of 0 Shares Beneficially 6. Shared Voting Power Owned by 111,111 Each Reporting 7. Sole Dispositive Power Person With 0 8. Shared Dispositive Power 111,111 9. Aggregate Amount Beneficially Owned by Each Reporting Person 111,111 10. Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) o 11. Percent of Class Represented by Amount in Row (9) .74% 12. Type of Reporting Person (See Instructions) OO 4 Item 1(a). Name of Issuer Las Vegas Gaming, Inc. (the “Issuer”) Item 1(b). Address of Issuer’s Principal Executive Offices 4000 W.
